TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00332-CV


                             Jennifer Anne Cannon-Hunter, Appellant

                                               v.

                                  Bradford L. Hunter, Appellee




              FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-19-007683, THE HONORABLE CATHERINE MAUZY, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant Jennifer Anne Cannon-Hunter filed her notice of appeal on

July 14, 2021. The reporter’s record was due on August 16, 2021. On reporter’s request, the

time for filing was extended to October 18, 2021. On November 16, 2021, Ms. Leah Hayes

requested a second extension of time. We order Ms. Hayes to file the reporter’s record in this

cause no later than December 15, 2021. See Tex. R. App. P. 37.3(a). Failure to file the record

will result in Ms. Hayes being called before the Court to show cause why she should not be held

in contempt of this order.

               It is ordered on November 18, 2021.


Before Justices Goodwin, Baker, and Smith